

AMENDMENT NO. 2 TO WARRANT SUBSCRIPTION AGREEMENT


This Amendment No. 2 (the “Amendment”) dated April 12, 2011 to that certain
Warrant Subscription Agreement (as amended, the “Agreement”) dated the 28th day
of January, 2011, as amended by Amendment No. 1 to the Warrant Subscription
Agreement dated March 4, 2011, each by and between SCG Financial Acquisition
Corp., a Delaware corporation (the “Company”), having its principal place of
business at 615 N. Wabash Ave., Chicago, Illinois 60611 and SCG Financial
Holdings LLC, an Illinois limited liability company (the “Sponsor”), having its
principal place of business at 615 N. Wabash, Chicago, Illinois 60611. All
capitalized terms not defined herein shall have the same meaning ascribed to
them in the Agreement.


Pursuant to Section 12.3 of the Agreement, the Company and the Sponsor hereby
agree to amend the Agreement, effective on the date hereof, as follows:


1.  Amendments to the Agreement.


(a)           Recitals.  The first recital is hereby amended as follows:


The reference to 4,666,667 Warrants is hereby replaced with 4,000,000 Warrants.


(b)           Section 1.1.  Section 1.1 is hereby amended as follows:


The reference to $3,500,000 Purchase Price is replaced with $3,000,000 Purchase
Price.


 
2.  Mutual Drafting.  This Amendment is the joint product of the Company and the
Sponsor and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.
 


3.  No Other Amendments; Governing Law; Counterparts.  Except as specifically
set forth in this Amendment, there are no other amendments to the Agreement and
the Agreement shall remain unmodified and in full force and effect.  This
Amendment shall be governed by and construed in accordance with the internal
laws of the state of New York.  This Amendment may be executed in one or more
counterparts.  In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 


This subscription is accepted by the Company as of the date first written above.


SCG FINANCIAL ACQUISITION CORP.
     
By:
/s/ Michelle Sibley
 
Name:  Michelle Sibley
Title: Chief Financial Officer



Accepted and agreed this
12th day of April, 2011


SCG FINANCIAL HOLDINGS LLC
     
By:
/s/ Gregory H. Sachs
 
Name: Gregory H. Sachs
Title: Managing Member

 
 
 

--------------------------------------------------------------------------------

 